Citation Nr: 1221025	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  10-21 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to April 1959, September 1960 to September 1963, and November 1963 to November 1977, including service in the Republic of Vietnam (Vietnam).  The Veteran died on November [redacted], 2008; the appellant is his widow.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied entitlement to service connection for the cause of the Veteran's death.  A December 2009 rating decision confirmed the denial.  

The appellant provided testimony at a hearing before the undersigned at the RO in March 2012.  A transcript is of record.  

In March 2012, the appellant submitted a waiver of local jurisdiction in regard to evidence she submitted directly to the Board following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

The Veteran died on November [redacted], 2008; the death certificate lists the primary cause of death as colon cancer.  The significant conditions contributing to his death were brain metastasis, lung metastasis, chronic obstructive pulmonary disease, and cerebral vascular incident.  

The medical records documenting the Veteran's death and his last days of treatment prior to his death have not been obtained and associated with the claims file or Virtual VA.  VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R. § 3.159(c)(1), (e)(2) (2011).  If the claimant provides the necessary release, VA has a duty to obtain relevant records of private treatment.  38 U.S.C.A. § 5103A(b) (West 2002); Massey v. Brown, 7 Vet. App. 204 (1994).  These records are relevant to the appeal and efforts to obtain them should be conducted following the procedures under 38 C.F.R. § 3.159.

During the March 2012 Board hearing and in a statement submitted at the hearing, the appellant asserted that the service-connected prostate cancer, suffered by the Veteran before the incurrence of the diseases that ultimately led to his death, substantially contributed to his death.  The appellant contends that the prostate cancer significantly diminished the Veteran's ability to fight the diseases that he later incurred.  The appellant also contended that service-connected prostate cancer led to the development of polycythemia and a subsequent stroke, which also weakened the Veteran's ability to fight off the illnesses developed thereafter.  

During the hearing, the appellant reported that the Veteran received treatment by Dr. Daniels and Dr. Kimmel for the initial stroke and polycythemia around 1994.  She further asserted that Dr. Kimmel said that polycythemia was likely caused by a tumor in the body and a little over a year later, the Veteran was diagnosed with prostate and bladder cancer.  

The record does not contain any treatment records prior to 1999 and there are no records from Dr. Kimmel in the claims file or associated with Virtual VA.  These records are also relevant to the appeal and efforts to obtain them should be conducted following the procedures under 38 C.F.R. § 3.159.  

Furthermore, the Board finds that a VA opinion is necessary.  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that, in the context of a DIC claim, VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide an examination or opinion when no reasonable possibility exists that such assistance would aid in substantiating the claim); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) (indicating that, while 
38 U.S.C. § 5103A(a) does not always require VA to assist the claimant in obtaining a medical opinion or examination for a dependency and indemnity compensation (DIC) claim, it does require VA to assist a claimant in obtaining such whenever necessary to substantiate the DIC claim).  

Once all outstanding evidence has been obtained and associated with the record, a VA opinion regarding the appellant's contentions must be provided.  The VA physician is requested to provide the opinion as to whether the Veteran's service-connected prostate cancer contributed to his death.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Provide the appellant with a letter requesting that she identify all private doctors who provided relevant treatment of the Veteran and provide a release to obtain the associated records, particularly for Dr. Daniels and Dr. Kimmel.  If she provides the release, follow the procedures outlined for obtaining private medical records in 38 C.F.R. § 3.159.  If the appellant does not provide the release, request that she obtain the records.

2.  Once the above development has been completed, obtain a medical opinion from a physician with the appropriate expertise to review and provide an opinion as to whether the Veteran's service-connected prostate cancer contributed to the cause of his death (e.g. hastened death or rendered him less capable of resisting the conditions that caused death), including by causing polycythemia vera or heart-related issues.  

The examiner should provide a rationale for the opinion.  The examiner is advised that the appellant is competent to report observable symptoms and injuries, and that these reports must be considered in formulating the requested opinion.

3.  The agency of original jurisdiction should review the VA opinion to ensure that it contains the information, opinions, and rationales requested in this remand.

4.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



